Exhibit United States Oil Fund, LP Monthly Account Statement For the Month Ended April 30, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ 222,320,610 Unrealized Gain (Loss) on Market Value of Futures (273,730,760) Interest Income 554,332 ETF Transaction Fees 22,000 Total Income (Loss) $ (50,833,818) Expenses Investment Advisory Fee $ 1,072,173 Brokerage Commissions 361,713 Tax Reporting Fees 257,450 SEC & FINRA Registration Expense 174,000 NYMEX License Fee 59,401 Legal Fees 52,694 Non-interested Directors' Fees and Expenses 18,798 Audit Fees 13,151 Prepaid Insurance Expense 9,503 Total Expenses $ 2,018,883 Net Gain (Loss) $ (52,852,701) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 4/1/09 $ 2,912,849,108 Additions (11,500,000 Units) 322,269,882 Withdrawals (8,500,000 Units) (252,831,250) Net Gain (Loss) (52,852,701) Net Asset Value End of Period $ 2,929,435,039 Net Asset Value Per Unit (102,200,000 Units) $ 28.66 To the Limited Partners of United States Oil Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended April 30, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States Oil Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
